Citation Nr: 0814113	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  92-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945.  The appellant is the veteran's widow.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a June 1990 rating decision, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for the cause 
of the veteran's death.  The Board remanded this case in 
August 1994 and February 1996.  In December 2000, the Board 
issued a partial decision denying the appellant's claim for 
presumptive service connection under the provisions of 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  The Board 
then remanded the remainder of the claim to the RO for 
further development, including referral of the matter for 
review by the Under Secretary for Benefits.  The report of 
this review is of record.

In March 2004 the Board again remanded the case for further 
development, including the acquisition of a revised dose 
estimate.  This evidence has been obtained and associated 
with the claims file.


FINDINGS OF FACT

1.  The veteran was first diagnosed with metastatic cancer of 
the bladder approximately 40 years after active military 
service.

2.  The veteran served aboardship in the waters off Japan 
from May 1944 to December 1945, but he did not serve within 
10 miles of Hiroshima or Nagasaki.

3.  The veteran was exposed to a dose of ionizing radiation 
of less than 1 rem during military service. 

4.  The veteran's bladder cancer is not linked by competent 
medical or scientific evidence to active military service.


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by military 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on December [redacted], 1989.  Cause of death per 
death certificate was metastatic carcinoma of the bladder.  
There were no other diseases or disabilities which 
contributed to the cause of death.  The appellant contends 
that the veteran's death resulted from his exposure to 
ionizing radiation during service.  

Under VA law and regulations, the surviving spouse of a 
veteran is entitled to dependency and indemnity compensation 
when the veteran's death results from a service connected 
disability.  38 U.S.C.A. § 1310.  In order to establish 
service connection for cause of death, the evidence of record 
must show that a service connected disability either caused 
or contributed substantially or materially to cause death.  
38 C.F.R. § 3.312. 

The veteran was not service connected at the time of his 
death.  The appellant must therefore show that the veteran 
was entitled to service connection at the time of his death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Some chronic diseases, such as 
malignant tumors, may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, service connection 
may be established for disabilities deemed as potentially 
"radiogenic" diseases pursuant to 38 C.F.R. § 3.311.

Urinary bladder cancer is among the "radiogenic" diseases 
listed under 38 C.F.R. § 3.311.  However, the demonstration 
of a potentially radiogenic disease and exposure to ionizing 
radiation during service do not necessarily establish 
entitlement to service connection.  The Board must consider 
all relevant factors, including the amount of radiation 
exposure, in determining whether the record supports the 
contended etiologic relationship.  

Service medical records are negative for complaint, 
treatment, manifestation or diagnosis of carcinoma of the 
bladder.  December 1945 separation examination found no 
genito- urinary abnormalities.  

Post-service medical records dated in June 1985 refer to a 
five-month history of mild back pain and intermittent 
painless gross hematuria without any other voiding symptoms.  
He subsequently underwent a transurethral resection of 
bladder tumor, and his final pathology report showed Grade 
III, stage CT2 transitional carcinoma of the bladder with 
invasion of the propriae down to, but not into, the 
muscularis, without any vascular evasion.  He was admitted to 
Smith Hospital in November 1989 with terminal metastatic 
carcinoma of the bladder, and expired on the evening of 
December [redacted], 1989.  

The appellant maintains that the veteran's urinary bladder 
cancer was caused by his exposure to the "Japan (A- bomb)" 
detonations in Hiroshima and Nagasaki in 1945.  She concedes 
that the veteran was not on ground at the time of the 
explosions, but says that he was sent in thereafter.  She 
also contends that the veteran may have come within 10 miles 
of the city limits of Hiroshima or Nagasaki during liberty 
leave from the USS HARVESON in October 1945. 

Service personnel records  confirm that the veteran served 
aboard the USS HARVESON from May 1944 to December 1945.  
Diaries of the USS HARVESON, as well as a historical synopsis 
contained in Volume 3 of the Dictionary of American Naval 
Fighting Ships, shows that she arrived in Kujukushima Wan, 
Sasebo, Japan in September 1945.  Over the next few weeks, 
she operated along the coast of Honshu, and supported 
occupation landings at Wakayama, Hiro, and Nagoya.  She 
anchored in Hiro Wan, Japan on October 6, 1945, and remained 
there until departure for Yokohama on October 31, 1945.  
While stationed in the Hiro Wan facility, liberty parties 
departed to the mainland on various occasions, to include 
Hiro, Hiro Wan, and Kure.  On November 2, 1945, she moored at 
anchorage inner Breakwater Yokohama, and proceeded to depart 
for Pearl Harbor, Hawaii two days later.

In accordance with regulatory requirements, the RO requested 
radiation dose information for the veteran from the Defense 
Threat Reduction Agency (DTRA), which is a component of the 
Department of Defense.  In a letter dated in June 2000 the 
DTRA advised that records did not document the veteran's 
participation in the occupation of Hiroshima or Nagasaki as 
defined by VA.  The Defense Nuclear Agency (DNA) in August 
1991 did, however, confirm the arrival of the USS HARVESON at 
Sasebo, Kyushu, Japan (approximately 30 miles north of 
Nagasaki) on September 24, 1945.  The DNA reports that she 
remained there until her departure on September 27, 1945, for 
Wakayama (175 miles from Hiroshima and 325 miles from 
Nagasaki), and continued on to anchor at Hiro Wan (a few 
miles beyond the 10-mile limit of Hiroshima) on October 12, 
1945.  She then departed Hiro Wan for Yokohama (over 400 
miles from Hiroshima and 550 miles from Nagasaki) on October 
31, 1945 prior to leaving Japan on November 4, 1945.  Plots 
of anchorage positions showed that the nearest anchorage at 
Hiro Wan was approximately 13 nautical miles from Hiroshima.  
The DTRA confirmed that recreation parties were sent to Hiro 
and Kure on several occasions, and advised that there were 
some liberty leaves without any specific locations mentioned.  
However, according to the DTRA, using all possible "worst 
case" assumptions, the maximum dose any individual 
serviceman might have received from external radiation, 
inhalation and ingestion was less than 1 rem.  The DTRA 
pointed out that the estimate did not mean that any 
individual approached that level of exposure.  Rather, it was 
probable that the great majority of servicemen had no 
probable radiation exposure, and that the highest dose 
received by anyone was a few tens of millirem.

In accordance with 38 C.F.R. § 3.311(b)(1) the matter was 
referred in April 2003 for consideration by the Under 
Secretary for Health.  In an April 2003 memorandum, VA's 
Chief Public Health and Environmental Hazards Officer advised 
that "based on the June 2000 response from the DTRA, "it is 
estimated that the veteran was exposed to a dose of ionizing 
radiation of less than 1 rem during military service."  The 
Chief Public Health and Environmental Hazards Officer added 
as follows

It is calculated that exposure to less 
than 13.4 rads or less at age 20 
provides a 99 percent credibility that 
there is no reasonable possibility that 
it is as likely as not that the 
veteran's bladder cancer is related to 
exposure to ionizing radiation 
(Committee on Interagency Radiation 
Research and Policy Coordination Science 
Panel Report Number 6, 1988, page 29).  
Information in the Mettler and Upton 
Textbook Medical Effects of Ionizing 
Radiation, 2nd edition, 1995, page 161, 
confirms that the bladder is sensitive 
to radiation carcinogenesis but most 
studies of occupational (i.e. low) 
exposure are negative for increased 
risk.  

The Chief Public Health and Environmental Hazards Officer 
then opined as follows:  "in light of the above, in our 
opinion it is unlikely that the veteran's bladder cancer can 
be attributed to exposure to ionizing radiation in service."  

In April 2003 VA's Compensation and Pension Services Director 
issued an opinion.  The Compensation and Pension Service 
Director stated that based on the opinion from the Under 
Secretary for Health, and following review of the evidence in 
its entirety, it was his opinion that "there was no 
reasonable possibility that the veteran's bladder cancer was 
the result of such exposure."  

In May 2003 the National Research Council issued a report 
entitled A Review of the Dose Reconstruction Program of the 
Defense Threat Reduction Agency 2003.  According to this 
report, the methodology used by the DTRA for estimating 
radiation doses underestimated the upper bounds of the doses.  
Based on this development the Board remanded the matter in 
March 2004 for a revised dose estimate.

Pursuant to the Board's March 2004 remand the DTRA issued 
another dose reconstruction letter.  In its October 2006 
letter the DTRA advised that the veteran's dose 
reconstruction originated from the report Radiation Dose 
Reconstruction U.S. Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945- 1946 (DNA 5512F).  The DTRA further 
advised that the dose reconstruction was the foundation for 
the Hiroshima/Nagasaki dose reconstructions recently examined 
by the National Research Council's May 2003 report on the 
DTRA's dose reconstruction program, and added that this 
report "concurred with DTRA's assessment that "even the 
most exposed of the occupation troops in Japan from both 
internal and external exposure was probably well below 1 
rem."  According to the DTRA,  the dose reconstruction was 
"the basis for the worst case assumptions for [the 
veteran's] scenario."  The DTRA then advised that the 
veteran's combined external gamma and internal doses to the 
bladder from the inhalation and ingestion of contaminants 
were as follows:

Total external gamma dose:  0.01 rem
Upper bound total external gamma dose:  0.03 rem

Internal committed alpha dose to the bladder:  0.0 
rem
Upper bound committed alpha dose to the bladder:  0.0 
rem

Internal committed beta plus gamma dose to the 
bladder:  0.0 rem
Upper bound committed beta plus gamma dose to the 
bladder:  0.0 rem

The preponderance of the evidence is against the appellant's 
claim.  The evidence is negative for complaints, diagnosis, 
or treatment for bladder problems during service or within 
the presumptive period thereafter.  Moreover, while the 
veteran may have been exposed to ionizing radiation during 
service, military experts have determined that his total 
exposure was "less than 1 rem during service."  To 
paraphrase the opinions of VA's Chief Public Health and 
Environmental Hazards Officer and VA's Compensation and 
Pension Services Director, a causal link between such a low 
dose exposure and the incurrence of bladder cancer some 40 
years later is highly unlikely.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In this case the evidence does not show a nexus between 
cancer and service nor is there evidence that the veteran had 
bladder cancer in service or within a year of discharge from 
service.  While the appellant contends that the veteran's 
bladder cancer stemmed from his exposure during service to 
ionizing radiation, she has provided no competent medical or 
scientific evidence to support her allegation.  See 38 C.F.R. 
§ 3.159(a).  In that regard, the Board notes that the 
appellant, as a layperson, is not competent to render medical 
diagnoses or establish an etiological relationship between a 
disability such as urinary bladder cancer and in-service 
exposure to ionizing radiation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion).  Based on the competent probative evidence of 
record service connection for urinary bladder cancer is not 
warranted.  Accordingly, service connection for the cause of 
the veteran's death must be denied.

The Board notes that in a February 2004 brief the appellant's 
representative argued that a VA medical opinion is warranted 
under the provisions of 38 U.S.C.A. § 5103A(d).  The Board 
disagrees. In DeLaRosa v. Peake, 515 F.3d 1319 (Fed.Cir. Jan 
31, 2008), the Court found that there was no duty to provide 
a VA opinion in a dependency & indemnity compensation (cause 
of death) claim under either 38 U.S.C.A. § 5103A(d) or § 
5103A(a).  Under 38 U.S.C.A. § 5103A(a)(1), there is a 
general requirement in all cases for VA to "make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for a benefit."  However, 38 
U.S.C.A. § 5103A(d) provides that VA's duty, including the 
duty to obtain a medial examination and opinion, extends only 
to claims for disability compensation, which is defined as a 
monthly payment made by VA to a veteran.  In addition, 
Section 5103A(a) provides that the Secretary only needs to 
make reasonable efforts to assist a claimant "when such 
opinion is necessary to substantiate the claimants claim for 
a benefit."  The evidence in this case already includes an 
opinion from the Under Secretary for Health.  As the evidence 
does not otherwise indicate that the veteran's death from 
bladder cancer may be related to service, the Board finds 
that an additional medical opinion is not necessary.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and her 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Notice which 
informs the claimant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

The RO sent the appellant a letter in August 2003 concerning 
her claim for service connection for the cause of the 
veteran's death.  The Board notes that the August 2003 letter 
was deficient in that it did not advise the appellant of the 
evidence needed to substantiate the underlying claim for 
service connection for bladder cancer (see Hupp v. Nicholson, 
21 Vet. App. 342 (2007)), however, correspondence from the 
appellant throughout her appeal demonstrates that she had 
actual knowledge and understanding of the requirements.  In 
this regard the Board notes that she submitted medical 
records documenting the onset of and treatment for the 
veteran's bladder cancer.  She also submitted hospital 
records and a copy of the veteran's death certificate.  She 
additionally submitted correspondence in which she noted that 
the veteran had served in the  coastal waters off the coast 
of Japan after the atomic detonations in Hiroshima and 
Nagasaki, and propounded a link between the veteran's bladder 
cancer and his putative exposure to residual radiation during 
his tour of duty in the coastal waters off the coast of 
Japan.  In addition, based on the notices provided to the 
appellant during the claims process, in particular, the 
statement of the case and supplemental statements of the 
case, a reasonable person would be expected to understand 
what is required for a grant of benefits.   

With regard to the Court's ruling in Dingess/Hartman, the 
Board notes that while the appellant was not informed of how 
VA determines disability ratings and effective dates, this 
error is harmless since the appellant's claim has been 
denied.  Dingess/Hartman, 19 Vet. App. 473.  

Regarding the duty to assist, SMRs have been obtained and 
associated with the claims file, as have VA, and private 
treatment records.  Service personnel records and historical 
Naval records, including ship's logs and war diaries for the 
USS HARVESON, have also been obtained and associated with the 
claims file.  In addition, radiation dose estimates of the 
highest possible level of exposure to ionizing radiation that 
the veteran may have had during his service in the waters off 
the cost of Japan have been obtained from the DTRA, and the 
matter was referred, per VA regulations, to the Under 
Secretary for Health.  Further, opinions from VA's Chief 
Public Health and Environmental Hazards Officer and VA's 
Compensation and Pension Services Director have been obtained 
and associated with the claims file.  The Board also notes 
that the appellant has been zealously represented in her 
appeal by a veterans service organization.  There is no 
indication that additional development is necessary, and the 
Board is satisfied that VA has done everything reasonably 
possible to assist the appellant with her claim.  

ORDER

Service connection for cause of the veteran's death is 
denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


